Case: 10-30982     Document: 00511661708         Page: 1     Date Filed: 11/10/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        November 10, 2011

                                       No. 10-30982                        Lyle W. Cayce
                                                                                Clerk

HENRY LEONARD,

                                                  Plaintiff - Appellee
v.

STATE OF LOUISIANA, on behalf of Department of Public Safety and
Corrections; RICHARD STALDER, individually and in his official capacity as
Secretary of the Department of Corrections & Public Safety; VENETIA
MICHAEL, individually and in her official capacity as Warden of David Wade
Correctional Center; JACKIE HAMIL, individually and in his official capacity
as a correctional officer at David Wade Correctional Center,

                                                  Defendants - Appellants



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:07-CV-813


Before REAVLEY, GARZA, and GRAVES, Circuit Judges.
PER CURIAM:*
        The judgment of the district court is affirmed for the following reason:
        The Final Call is objectionable to the prison officials only because it
regularly includes “The Muslim Program.” We agree with the district court that


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-30982    Document: 00511661708     Page: 2   Date Filed: 11/10/2011



                                 No. 10-30982

banning the entire newspaper is not justified for that reason. While we do not
agree that “The Muslim Program” is free of racially inflammatory language, the
record here does not justify this order under circumstances where an
objectionable page could be deleted and where this page has been included in all
prior issues of the newspaper and is and always has been available to appellee.
      AFFIRMED.




                                       2